UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2012 AEMETIS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51354 26-1407544 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, California 95014 (Address of Principal Executive Office) (Zip Code) (408)213-0940 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS SALE OF LAND IN SUTTON, NEBRASKA On May 10, 2012, Sutton Ethanol, LLC, a subsidiary of Aemetis, Inc., sold195 acres of land located in Sutton, Nebraska for gross consideration of $1,126,867 to Timothy and Joan Johnson.Proceeds from the sale were used to repay a portion of the outstanding indebtedness owed to Third Eye Capital Corporation, as Agent, under theNote and Warrant Purchase Agreementdated May 16, 2008 as amended from time to time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Aemetis, Inc. Date:May 14, 2012 By: /s/Eric A. McAfee Eric A. McAfee Chief Executive Officer
